DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 5/31/2022.
The claims 3 has been amended. Claims 17-18 have been newly added. 
In view of the amendment, the Objection to claim 3 has been withdrawn. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/31/2022, with respect to the claims have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Re claim 1 and 14, Applicant argues (Page 8) that Kamerbeek et al. (US 4135107) does not teach  "as viewed in a circumferential direction, the plurality of axially oriented conductor limbs of individual phases of the plurality of phases follow one another in alternation in a uniform pattern."
Applicant further asserts that in Fig. 10a Kamerbeek et al. discloses multiple coil portions (e.g., coil portions 21b, 21c, 22b, and 22c) for a single phase being disposed next to each other (e.g., the bottom layer) in a circumferential direction, and concludes that Kamerbeek et al. thus do not disclose coil portions (e.g., coil portions 21 and 22) of individual phases following one another in alternation in a circumferential direction.
In view of the evidence provided, the Rejection is therefore Withdrawn.
Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A stator for an electric alternating current machine, the stator comprising: a stator winding arranged about a central axis and comprising a plurality of conductor windings, wherein the plurality of conductor windings are grouped to form a plurality of electrical phases, wherein the stator winding has a plurality of winding layers, wherein the conductor windings of a phase of the plurality of electrical phases each have a plurality of axially oriented conductor limbs that are connected to one another in two axial end regions in pairs by two winding heads, with the result that a plurality of individual coils are formed for each phase of the plurality of electrical phases, wherein, as viewed in a circumferential direction, the plurality of axially oriented conductor limbs of individual phases of the plurality of electrical phases follow one another in alternation in a uniform pattern, wherein the two winding heads of a given individual coil of the plurality of individual coils extend within a winding layer of the plurality of winding layers, and wherein a sequence of the plurality of axially oriented conductor limbs of the respective phases of the plurality of electrical phase and distribution of the individual coils on individual winding layers of the plurality of winding layers are chosen such that crossovers within the individual winding layers are avoided in a region of the two winding heads.”
Claim 14: “An electric alternating current machine comprising: a stator for an electric alternating current machine, the stator comprising: a stator winding arranged about a central axis and comprising a plurality of conductor windings, wherein the plurality of conductor windings are grouped to form a plurality of electrical phases, wherein the stator winding has a plurality of winding layers, wherein the conductor windings of a phase of the plurality of electrical phases each have a plurality of axially oriented conductor limbs that are connected to one another in two axial end regions in pairs by two winding heads, with the result that a plurality of individual coils are formed for each phase of the plurality of electrical phases, wherein, as viewed in a circumferential direction, the plurality of axially oriented conductor limbs of individual phases of the plurality of electrical phases follow one another in alternation in a uniform pattern, wherein the two winding heads of a given individual coil of the plurality of individual coils extend within a winding layer of the plurality of winding layers, and wherein a sequence of the plurality of axially oriented conductor limbs of the respective phases of the plurality of electrical phase and distribution of the individual coils on individual winding layers of the plurality of winding layers are chosen such that crossovers within the individual winding layers are avoided in a region of the two winding heads.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamura et al. (US 2021/0384794) teaches an armature of a rotating electric machine having a plurality of coil modules and a base member including a back core.
Takahashi et al. (US 2021/0367494) teaches an armature of a rotating electric machine having a plurality of coil modules and a base member including a back core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832